DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,11-16 and 19, are rejected under 35 U.S.C. 102(a1) as being anticipated by Paul et al. (US 2019/0348878).
	Regarding claim 1, Paul et al. discloses:
An interior permanent magnet machine (abstract) comprising: 
a stator (20, Fig 3) having electromagnetic windings (para 3, Fig 3); and 
a rotor (14) that is disposed concentrically with the stator (12) and is disposed about a rotor axis (18), 
the rotor (14) comprising a rotor core (30) defined by a first rotor lamination (para 3) that is arranged to receive a first magnet set according to a first rotor topology and a second magnet set according to a second rotor topology (paras 3,33, Fig 3). 


Regarding claim 3/1, Paul et al. discloses wherein the first rotor topology (54) is defined by a first magnet pocket and a second magnet pocket that extends from the first magnet pocket (paras 3,33, Fig 3). 

Regarding claim 4/3, Paul et al. discloses wherein the first magnet pocket includes a first edge (54) and the second magnet pocket includes a second edge (56) that extends from the first edge. 

Regarding claim 5/4, Paul et al. discloses wherein the first edge (54) extends along a first axis that is disposed in a non-perpendicular relationship with respect to the rotor axis (18, see annotated Fig 3 below). 

    PNG
    media_image1.png
    871
    689
    media_image1.png
    Greyscale

Regarding claim 6/5, Paul et al. discloses wherein the second edge (56) extends along a second axis that is disposed in a non-perpendicular relationship with respect to the rotor axis (18, see annotated Fig 3 above - similar to Applicants current disclosure). 




Regarding claim 8/6, Paul et al. discloses wherein the second rotor topology (58) is defined by a third magnet pocket that is circumferentially offset from the first magnet pocket and the second magnet pocket (Fig 3). 

Regarding claim 11/1, Paul et al. discloses wherein the first rotor topology (54,56) of the first magnet set is arranged as a V-shaped interior permanent magnet rotor segment, the second rotor topology (58) of the second magnet set is arranged as a Bar-shaped interior permanent magnet rotor segment (Fig 3). 

Regarding claim 12/1, Paul et al. discloses wherein the rotor includes at least one flux barrier (120, para 53), the flux barrier being placed near the inner stator (12) periphery within the rotor core. 

Regarding claim 13/1, Paul et al. discloses wherein the rotor includes at least one pocket, the pocket being within the rotor core (Fig 3 shows pockets into which magnets are inserted, abstract, paras 3,4). 

Regarding claim 14, Paul et al. discloses:
A rotor for an interior permanent magnet machine (abstract) comprising: 

a third magnet pocket (58), the first magnet pocket having a first edge (54) that extends along a first axis (see annotated Fig 3 above), 
the second magnet pocket having a second edge (56) that extends from the first edge along a second axis (see annotated Fig 3 above), 
the first axis being disposed in a non-parallel relationship with respect to the second axis (see annotated Fig 3 above), 
the third magnet pocket circumferentially offset from the first magnet pocket and the second magnet pocket (see annotated Fig 3 above), 
the third magnet pocket having an edge that extends along a third axis that is disposed in a non-parallel relationship with respect to the first axis and the second axis (see annotated Fig 3 above). 

Regarding claim 15/14, Paul et al. discloses further comprising a flux barrier (120) disposed on an outer surface of the rotor core. 

Regarding claim 16/14, Paul et al. discloses wherein the third axis bisects at least one of the first axis and the second axis (see annotated Fig 3 above). 

Regarding claim 19, Paul et al. discloses:
An interior permanent magnet machine (abstract) comprising: 

a rotor (14) that is disposed concentrically with the stator (12) and is disposed about a rotor axis (18), 
the rotor (14) comprising a rotor core (30) defined by a first rotor lamination (para 3) that is arranged to receive a first magnet set according to a first rotor topology and a second magnet set according to a second rotor topology (paras 3,33, Fig 2E), 
the rotor core (30) having axial variation between the first magnet set of the first rotor topology (52,40, Fig 2E) and the second magnet set of the second rotor topology (42, 102, Fig 2E).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9,10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 2019/0348878).
Regarding claim 9/8, Paul et al discloses the invention as discussed above, except wherein the third magnet pocket includes an edge that extends along a third axis that is disposed parallel to but not coplanar with the rotor axis. 
	However, Paul et al. teach in another embodiment (102, Fig 2E) wherein the third magnet pocket (not shown in Fig 2D, but magnet is shown as 102 in Fig 2E) includes an edge that extends along a third axis (see annotated Fig 2E below) that is disposed parallel to but not coplanar with the rotor axis (18), to provide a more efficient interior permanent magnet assembly that also reduces induced motor torque fluctuations and improve cogging torque, harmonics in induced voltage, and ripple in shaft torque.
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Paul et al. wherein the first rotor lamination further defines a first nonmagnetic pocket that extends from the first magnet pocket towards an outer surface of the rotor core and a second 
	The motivation to do so is that it would permit one to provide a more efficient interior permanent magnet assembly that also reduces induced motor torque fluctuations (para 23) and improve cogging torque, harmonics in induced voltage, and ripple in shaft torque (para 28).

    PNG
    media_image2.png
    443
    562
    media_image2.png
    Greyscale


Regarding claim 10/9, Paul et al. discloses wherein the third axis bisects at least one of the first axis and the second axis (see annotated Fig 3 below). 

    PNG
    media_image3.png
    871
    689
    media_image3.png
    Greyscale


Regarding claim 17/14, Paul et al discloses the invention as discussed above, except wherein the first rotor lamination further defines a first nonmagnetic pocket that extends from the first magnet pocket towards an outer surface of the rotor core and a second nonmagnetic pocket that extends from the second magnet pocket towards the outer surface of the rotor core. 
	However, Paul et al. teach in another embodiment (68, Fig 1B, paras 34,36) wherein the first rotor lamination further defines a first nonmagnetic pocket that extends 
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of Paul et al. wherein the first rotor lamination further defines a first nonmagnetic pocket that extends from the first magnet pocket towards an outer surface of the rotor core and a second nonmagnetic pocket that extends from the second magnet pocket towards the outer surface of the rotor core, as taught further by Paul et al.
	The motivation to do so is that it would permit one to provide a more efficient interior permanent magnet assembly that also reduces induced motor torque fluctuations (para 23) and improve cogging torque, harmonics in induced voltage, and ripple in shaft torque (para 28).

Regarding claim 18/17, Paul et al discloses wherein the first rotor lamination further defines a third nonmagnetic pocket that extends from the third magnet pocket towards the second magnet pocket (68, Fig 1B, paras 34,36). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834